Grant, J.
(after stating the facts). It is important first to determine the exact status of the credit which is the subject of this litigation. At the time this mortgage was given, the stockholders of the Detroit Gaslight Company, resident and nonresident, had assigned all their shares, under the agreement above referred to. Upon the giving of this mortgage they were not the owners, therefore, of any of the stock of that corporation, but had parted with their title to it. All their interests were then represented by this mortgage, which, when collected by the trustees, was evidently to be divided among the cestuis que trustent, the former stockholders, in proportion to the amount of stock formerly held by each. There *160is no presumption that the interests of either the resident or nonresident parties had been assessed to them at their domiciles in 1894. By their voluntary act the legal title was vested in three citizens of Michigan, as trustees, and remained so vested at the time the assessment was made. Under these facts the principal questions are: (1) Was it competent for the legislature to impose a tax on credits in' the hands of resident trustees in trust for nonresidents of the State ? and (2) does the act of 1893 impose a tax on credits so held ?
The learned counsel for the defendants contend that the legislature has no power to impose such tax, and cite and rely upon the following cases: State Tax on Foreign-Held Bonds, 15 Wall. 319; Graham v. St. Joseph Tp., 67 Mich. 655; Kirtland v. Hotchkiss, 100 U. S. 491; City of Davenport v. Mississippi & M. R. Co., 12 Iowa, 539; People v. Eastman, 25 Cal. 603; Commissioners of Arapahoe Co. v. Cutter, 3 Colo. 349.
These authorities, and many others, have established the rule that the situs of a credit is the domicile of the owner, and that a credit due from a citizen of this State to a citizen of another State is not subject to taxation at the domicile of the debtor. In none of these cases, however, was the legal title to the credit vested in trustees resident in the domicile of the debtor. So, too, the fact that the credit is secured by a mortgage upon the land of the debtor, or that it is in the hands of an agent for collection merely, does not authorize an assessment against the nonresident creditor. Goldgart v. People, 106 Ill. 25; Grant v. Jones, 39 Ohio St. 506; Territory v. Delinquent Tax List, (Ariz.) 24 Pac. 182; Commissioners of Arapahoe Co. v. Cutter, supra; Herron v. Keeran, 59 Ind. 472 (26 Am. Rep. 87).
In Goldgart v. People, however, it is said:
“ If the owner is absent, but the credits are in fact here, in the hands of an agent, for renewal or collection, with the view of reloaning the money by the agent as a permanent business, they have a situs here for the pur*161pose of taxation, and there is jurisdiction over the thing.” See Burroughs, Tax’n, 44.
In Grant v. Jones it is said:
“Whenever the person holding such choses in action resides in Ohio, he must list for taxation such credits, whether he holds them as owner, guardian, trustee, or agent. If they are held within the State in any such capacity, they are within ,the jurisdiction of the State for purposes of taxation. If they are not so held, but are owned and held by a nonresident, they are not subject to taxation.”
Similar language is also found in Herron v. Keeran.
We must not be understood to indorse the doctrine of the three cases last cited, in so far as they appear to hold that credits owned by a nonresident, and placed in the hands of an agent for collection and reinvestment, obtain such a situs in this State as will subject them to taxation. We are not dealing with such a case, but with one where the absolute legal title is in persons residents of this State. It is clear that these authorities, which are cited by the defendants, recognize a distinction between cases where the legal title is in the nonresident, and where it is in trustees, guardians, or agents at the domicile of the debtor.
The question is little discussed by the text writers. Perry says, “In the absence of a statute, the law would look upon the trustee as the owner, and assess the property at his .domicile.” 1 Perry, Trusts, § 331.
Lewin says, “Trustees are liable to be rated for the property vested in them.” 1 Lewin, Trusts, p. 236.
Cooley says, “In general, personal estate in the hands of a trustee is to be assessed to him at the place of his domicile.” Cooley, Tax’n (2d Ed.), p. 375.
“Property in trust is, in the absence of a special provision of statute, taxed at the same place as though the trustee were the absolute owner.” 25 Am. & Eng. Enc. Law, p. 153.
*162Where trustees holding credits secured by mortgages resided in one county of a State, and the cestuis que trustent resided in another county, an assessment upon the cestuis que trustent at their domicile was held void, and the credits held assessable at the domicile of the trustees. Latrobe v. Mayor, etc., 19 Md. 13; Mayor, etc., v. Stirling, 29 Md. 18.
A cestui que trust residing in Massachusetts was held not taxable there for shares in corporations held in trust for her by trustees residing in another State. Dorr v. City of Boston, 6 Gray, 131.
Funds in the hands of trustees were held assessable at their domicile, though they belonged to nonresident beneficiaries. Davis v. Macy, 121 Mass. 193.
Where a judgment was rendered against trustees for maladministration, and they were directed to pay the amount into the hands of a receiver, to be turned over to a new trustee, it was held that the beneficiaries were not liable for taxes. Smith v. Byers, 13 Ga. 191.
In Price v. Hunter, 31 Fed. 355, trustees in Pennsylvania were held liable for taxes upon a mortgage upon property in that State held in trust for a nonresident beneficiary. The same doctrine is held in the following cases: People v. Assessors of Albany, 10 N. Y. 151; Lewis v. Chester Co., 60 Pa. St. 325. See, also, Trustees of Greene Foundation v. City of Boston, 12 Cush. 51; Greene v. Mumford, 1 R. I. 313; Catlin v. Hull, 21 Vt. 152.
■ We are cited to no authorities, nor have I been able to find any, which hold that where the legal title and ownership of personal property, tangible or intangible, is vested in trustees, the beneficiaries or cestuis que trustent are taxable, or that the funds in the hands of the trustees are exempt from taxation at their domicile, in the absence of a statute making the property assessable to the cestuis que trustent.
It is, however, contended that the terms of the statute, *163“all credits of every kind belonging to inhabitants of this State,” do not include trustees holding credits for the benefit of nonresidents. It follows from the authorities above cited—and we think the holding based upon sound reason—that the term “inhabitants” includes resident trustees, in whom is vested the absolute legal title to choses in action. Our statute, however, appears to control the question. It provides, “ Personal property under the control of a trustee or agent, whether a corporation or a natural person, may be assessed to such trustee or agent in the township where he resides, except as otherwise provided.” Act No. 206, § 14, subd. 6, Pub. Acts 1893.
It appears by the stipulated facts that the trustees have commenced foreclosure proceedings, and that one of the defendants in that suit has answered, denying all indebtedness upon the mortgage, and has interposed a cross-bill charging fraud and deception on the part of the Detroit Gaslight Company in the sale of the property, and praying a cancellation of the mortgage. That suit is pending and undetermined. Counsel, in their brief, say:
“If the pending foreclosure suit is decided in favor of the defendants in that case, can it be possible that the law will compel the defendants in this case to pay, not only the large judgment in this case, but also like taxes assessed before the determination of the foreclosure suit, out of their individual property, when they have been remiss in no way? ”
That question may arise when the defendant trustees shall be called upon to account for the trust funds, provided the mortgage is declared void. It is not now before us. It is not claimed that they have not in their hands moneys sufficient to pay these taxes. In their appeal from the action of the assessors to the board of review, they set up this pending suit, and state that they have in their hands moneys paid to them as interest on this mortgage; and it is also a fair inference from the record that the $450,000 of the purchase price has been paid to them, and *164for whioh an accounting is asked in that suit. Several of the cases above cited appear to have been brought and decided upon the theory that the trustees, having legal title to the property, were obligated to pay the tax. In Latrobe v. Mayor, etc., supra, it is said:
“ That the taxes assessed upon a trust estate constitute a legal cause of action against the holder of the legal title, we do not doubt; for at law the legal estate, in the hands of a trustee, has the legal incidents and obligations of an absolute title, subject only to the claims in'equity of the cestui que trust.” .
Such suits must, of necessity, be brought against the trustees; and, when judgment is rendered against them, they are entitled to pay the judgment from the trust fund, and credit themselves with the amount so paid. Where a court has adjudged the tax to be valid, it would seem to logically follow that the trustees will be protected in its payment from the trust fund.
The judgment is affirmed.
Montgomery, Hooker, and Móore, JJ., concurred. Long, C. J., did not sit.